Title: From Louisa Catherine Johnson Adams to John Adams, 7 April 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear John
					Washington 7 April 1820
				
				Your father has requested me to answer your Letter and to inform you that the Hume has already been given to Charles who finished it some time since but he desires me to say that he will give you one of the same if he can procure it or any other book which you may prefer to reward your diligence It therefore depends on you to name what book you wish and he will purchase it. He is doubtful if such an Edition of Hume can be had in this Country—Charles has had a bad fit of sickness and is not yet out of his room—I have therefore been entirely confined and can tell you no news excepting that our gaiety is quite over and that I am so tired I shall not be sorry when Congress has adjourned—I have been much amused by a Letter of your Grandfather published in the Papers where he gives the American a complete lashing in a very conxise and jocose way—I believe it will nettle the Author completely which he merits most devoutly—There has been nothing done in Congress worth noticing excepting Mr Clay’s resolution’s concerning Biddle’s Sword—We are a little apprehensive that there is something in the Atmosphere which produces a singular effect upon the brain and some think it would not be a bad plan to found a hospital for the express use of Members who to use a vulgar expression act as if they were a little beside themselves when they might at least be dieted for a short time and reduced to a state of composure—Adieu, my Dear Son—George is so buried in Socratic lore I dare not address him so as to disturb his philosophical contemplations you must therefore give my love to him and my best wishes for his complete success—remember me to Colvert and Taylor and ever believe me most affectionately your Mother
				
					L. C. A—
				
				
					The great Caucus is to be tomorrow evening—
				
			